Citation Nr: 0914075	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The Veteran served on active duty for training from March 
1961 to September 1961, and on active duty from March 1963 to 
March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

[The Board notes that in a June 2008 rating decision the RO 
granted service connection for head injury with headaches, 
and assigned a noncompensable rating effective January 9, 
2004.  Service connection for residuals of a head injury, 
including headaches, having been granted, that issue is no 
longer on appeal.]  

In April 2006 the Veteran appeared at the Boston RO and 
testified before a member of the Board; the transcript of 
which is of record.  Unfortunately, the Judge that presided 
over that hearing is no longer employed by the Board, and 
left before issuing a decision on the merits of the Veteran's 
appeal.  

VA regulations require that the Judge who conducts a hearing 
on an appeal must participate in any decision made on that 
appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In a letter dated in March 2009 the Board informed the 
Veteran of his options.  In correspondence received by the 
Board in April 2009 the Veteran responded that he desired 
another Travel Board hearing.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

Schedule the Veteran for a Travel Board 
Hearing and provide adequate notice to the 
Veteran of said in accordance with 
38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and 
argument on the matter remaining on appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




